                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                      Plaintiff,

               v.                                           Case No. 19-CR-12

KENNETH ONAPOLIS, a/k/a Kenneth Shong

                      Defendant.


             ORDER PARTIALLY GRANTING MOTION FOR FURLOUGH


       Defendant Kenneth Onapolis, a/k/a Kenneth S. Shong, was convicted of bank fraud in the

Northern District of Ohio and sentenced to 18 months imprisonment and five years of supervised

release on July 9, 2003. Because the defendant absconded, the sentence was delayed, and his

supervision did not commence until January 3, 2019. On January 31, 2019, the defendant’s

supervision was transferred to this district. On February 23, 2021, the defendant’s supervision was

revoked for providing false information concerning his background and current financial

condition. A sentence of three months in custody was imposed to be followed by three years of

supervised release. The case is now before the Court on the defendant’s motion for a one-week

unescorted furlough from the Dodge County Jail where he is serving his sentence to allow him

time to manage the property and affairs of his recently deceased wife.

       The defendant married Beth Van de Loo on October 15, 2020. Ms. Van de Loo died of

complications form COVID-19 on March 5, 2021. Her family is planning a celebration of her life

on April17, 2021, but the time and location have yet to be determined. The defendant wishes to

attend the ceremony for his wife and make arrangements to insure his property is properly

safeguarded until his release. Although such a request would normally be submitted to the Bureau

of Prisons (BOP), the defendant is not yet in BOP custody. Neither the Government, nor U.S.

         Case 1:19-cr-00012-WCG Filed 03/17/21 Page 1 of 2 Document 20
Probation object, though they do not support a furlough for a full week. The defendant is also

under supervision of the Wisconsin Department of Corrections for a separate sentence.

       Based on the foregoing, the defendant’s motion is granted, and he is hereby granted a

furlough from his federal sentence for four days, commencing on April 16, 2021 at 8:00 a.m., and

terminating on April 20, 2021 at 8:00 a.m. The defendant is to be subject to the conditions of

supervision imposed by the Court for the duration of the furlough and any violation of the terms

shall be reported to the Court. U.S. Probation is directed to provide a copy of this order to the

defendant’s state probation agent.

       SO ORDERED at Green Bay, Wisconsin this 17th day of March, 2021.

                                                            s/ William C. Griesbach
                                                           William C. Griesbach
                                                           U.S. District Judge




                                               2

         Case 1:19-cr-00012-WCG Filed 03/17/21 Page 2 of 2 Document 20
